Title: To Thomas Jefferson from Peyton Short, 31 August 1791
From: Short, Peyton
To: Jefferson, Thomas



Sir
Indian-Queen Augst. 31. 1791

I am a brother of Mr. W. Short, the Gentleman whom you have so long honored with your friendship and patronage.—My great Anxiety to obtain some intelligence respecting him, induces me to impose so far on your goodness of heart as beg the favor of you to acquaint me with the latest Advices you have received from him.
Has he ever forwarded to your Cover any Letters for me?—Will you suffer me to leave with you a few lines to be transmitted him by the first safe Conveyance?

I shall, tomorrow, set off for Virga. If you have any Commands in that quarter, should be happy to be honored with them.—I am, Sir, respectfully Yrs. &c.,

Peyton Short

